DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9 are pending in this application, and are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of the prior-filed application, Application Nos. 62/312,065 and 15/467,761, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.  The application fails to provide support for the claims under examination, since there is no disclosure therein of a Pseudomonas not capable of expressing 2-pyrone-4,6-dicarboxylic acid hydrolase, where the Pseudomonas lacks the gene encoding for LigI.  Although the prior-filed applications disclose that an exogenous LigI sequence can provide an exogenous hydrolase and that 2-pyrone-4,6-dicarboxylic acid hydrolase is encoded by LigI, these applications does not disclose a Pseudomonas not capable of expressing 2-pyrone-4,6-dicarboxylic acid Pseudomonas lacks the gene encoding for LigI.  Therefore, the priority date of the claims is deemed to be the filing date of U.S. Patent Application No. 16/263,867, January 31, 2019.

Information Disclosure Statement
	The Information Disclosure Statement filed February 25, 2019 has been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
There is no proper antecedent basis for the phrases “A non-naturally occurring Pseudomonas not capable of expressing 2-pyrone-4,6-dicarboxylic acid hydrolase” or “wherein the Pseudomonas lacks the gene encoding LigI.”

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masai et al. (181(1) Journal of Bacteriology 55-62 (1999)).
Masai discloses bacteria, such as Sphingomonas paucimobilis, are able to grow on lignin compounds (abstract).  Masai discloses that the ligI gene encodes 2-pyrone-4,6-dicarboxylic acid (PDC), Pseudomonas putida harboring plasmid pVAD4 can produce PDC, but shows no PDC conversion activity by ligI, which is interpreted as the P. putida lacking the ligI gene (page 56, column 1, third full paragraph).  Masai further discloses a deletion analysis of lig gene organization, where hydrolase activity is not present in ligI deletions (Figure 2).
Masai discloses each and every limitation of claim 1, and therefore, Masai anticipates claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Masai et al. (181(1) Journal of Bacteriology 55-62 (1999)) in view of Nelson et al. (4(12) Environmental Microbiology 799-808 (2002)).
Masai discloses bacteria, such as Sphingomonas paucimobilis, are able to grow on lignin compounds (abstract).  Masai discloses that the ligI gene encodes 2-pyrone-4,6-dicarboxylic acid (PDC), which compound is the same as 2-oxo-2H-pyran-4,6-dicarboxylic acid (molecule #2) (abstract and Figure 1).  Masai discloses that Pseudomonas putida harboring plasmid pVAD4 can produce PDC, but shows no PDC conversion activity by ligI, which is interpreted as the P. putida lacking the ligI gene (page 56, column 1, third full paragraph).  Masai further discloses a deletion analysis of lig gene organization, where hydrolase activity is not present in ligI deletions (Figure 2).
Masai fails to disclose that the P. putida is P. putida KT2440.  Masai fails to disclose or suggest the variety of aromatic molecules upon which the P. putida can grow.
Nelson discloses that the 6.18 Mb genome of P. putida KT2440 has been sequenced (abstract).  Nelson discloses that Pseudomonas bacteria provide for degradation of biogenic pollutants and are useful in bioremediation (page 799, column 1, first paragraph).  Nelson discloses that KT2440 includes metabolic pathways for transformation of aromatic compounds, which are derivatives of lignin (page 801, paragraph bridging columns 1 and 2).  Nelson discloses that KT2440 can grow on ferulate, coumaryl alcohols, vanillate, p-hydroxybenzoate, and protocatechuate (page 801, paragraph bridging columns 1 and 2).
It would have been obvious to one with ordinary skill on the art before the effective filing date of the claimed invention that Nelson’s P. putida KT2440 could be used to prepare Masai’s deletion Pseudomonas bacteria.  One of ordinary skill in the art would have had a predictable and reasonable expectation of success in using Nelson’s P. putida KT2440 in place of Masai’s Pseudomonas because both bacteria are well known bacteria that have been characterized and analyzed.  It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that both Nelson’s P. putida KT2440 and Masai’s Pseudomonas could grow on lignin compounds, including Masai’s generic lignin and Nelson’s ferulate, coumaryl alcohols, vanillate, p-hydroxybenzoate, and protocatechuate compounds, which are known lignin compounds.  One of ordinary skill in the art would have had a predictable and reasonable expectation of success in doing so because they are all lignin varieties.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Masai et al. (181(1) Journal of Bacteriology 55-62 (1999) in view of Linger et al. (3 Metabolic Engineering Communications 24-29 (2016), and cited in the Information Disclosure Statement filed February 25, 2019).
Masai discloses bacteria, such as Sphingomonas paucimobilis, are able to grow on lignin compounds (abstract).  Masai discloses that the ligI gene encodes 2-pyrone-4,6-dicarboxylic acid (PDC), which compound is the same as 2-oxo-2H-pyran-4,6-dicarboxylic acid (molecule #2) (abstract and Figure 1).  Masai discloses that Pseudomonas putida harboring plasmid pVAD4 can produce PDC, but shows no PDC conversion activity by ligI, which is interpreted as the P. putida lacking the ligI gene (page 56, column 1, third full paragraph).  Masai further discloses a deletion analysis of lig gene organization, where hydrolase activity is not present in ligI deletions (Figure 2).
Masai fails to disclose that the P. putida is P. putida KT2440.  Masai fails to disclose or suggest the variety of cellulosic molecules upon which the P. putida can grow.

It would have been obvious to one with ordinary skill on the art before the effective filing date of the claimed invention that Linger’s P. putida KT2440 could be used to prepare Masai’s deletion mutant that does not express ligI, thereby not being able to hydrolyze PDC, which can be produced by Masai’s Pseudomonas bacteria.  One of ordinary skill in the art would have had a predictable and reasonable expectation of success in using Linger’s P. putida KT2440 in place of Masai’s Pseudomonas because both bacteria are well known bacteria that have been characterized and analyzed.  It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that both Linger’s P. putida KT2440 and Masai’s Pseudomonas could grow on lignin compounds, including Masai’s generic lignin, or on cellulosic compounds such as xylose, as disclosed by Linger.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Masai et al. (181(1) Journal of Bacteriology 55-62 (1999) in view of Sonoki et al. (192 (Journal of Biotechnology 71-77 (2014)).
Masai discloses bacteria, such as Sphingomonas paucimobilis, are able to grow on lignin compounds (abstract).  Masai discloses that the ligI gene encodes 2-pyrone-4,6-dicarboxylic acid (PDC), which compound is the same as 2-oxo-2H-pyran-4,6-dicarboxylic acid (molecule #2) (abstract and Figure 1).  Masai discloses that Pseudomonas putida harboring plasmid pVAD4 can produce PDC, but shows no PDC conversion activity by ligI, which is interpreted as the P. putida lacking the ligI gene (page 56, column 1, third full paragraph).  Masai further discloses a deletion analysis of lig gene organization, where hydrolase activity is not present in ligI deletions (Figure 2).
P. putida is P. putida KT2440.  Masai fails to disclose or suggest that the Pseudomonas comprises an exogenous carboxylase enzyme, which maybe AroY.
Sonoki discloses that genes from P. putida KT2440, such as the protocatechuate decarboxylase encoding gene AroY can be used to transform E. coli cells (abstract and Figures 1-2).  Sonoki discloses that this increases PDC activity by about 14-fold (abstract and page 77, column 1, final paragraph).
	It would have been obvious to one with ordinary skill on the art before the effective filing date of the claimed invention that Sonoki’s P. putida KT2440 could be used to prepare Masai’s deletion mutant that does not express ligI, thereby not being able to hydrolyze PDC, which can be produced by Masai’s Pseudomonas bacteria.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include Sonoki’s AroY carboxylase in the Pseudomonas bacteria of Masai or Sonoki’s P. putida KT2440, because addition of an exogenous AroY carboxylase to Masai’s Pseudomonas or Sonoki’s P. putida KT2440 provides for greater expression and activity of the desired PDC compound, which will enable the bacteria to grow on lignin or cellulosic decomposition products and therefore provide for preparation of desired compounds and/or remediation of non-desirable compounds.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636